Citation Nr: 1110298	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-37 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel

INTRODUCTION

The Veteran served on active duty from August 1952 to November 1955.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Columbia, South Carolina Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for bilateral hearing loss and for tinnitus.

The Veteran had a Travel Board hearing in July 2010 before the undersigned Acting Veterans Law Judge.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise during service in his duties servicing jet aircraft on the flight line.

2.  There is competent medical evidence relating the Veteran's bilateral hearing loss disability to acoustic trauma during service.

3.  There is competent medical evidence relating the Veteran's tinnitus to acoustic trauma during service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered whether in the current appeal VA has fulfilled its duties to notify and assist the Veteran in supporting his claims, as stated at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Board is granting herein the claims on appeal.  As the disposition is fully favorable, it is not necessary to provide any further notification or assistance with regard to those claims.

The Veteran contends that he has bilateral hearing loss and tinnitus, and that each is related to noise exposure during his service.  He reports that during service he serviced aircraft and was thus exposed to jet engine noises, and that he did not have ear protection while performing those duties.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic disabilities, including such neurological disorders as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

Service connection for hearing loss is regulated at 38 C.F.R. § 3.385, which provides that:

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  5 Vet. App. at 159.  The Court explained that:

[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.

5 Vet. App. at 160.

On the reports of a service entrance examination in August 1952 and a service separation examination in November 1955, the Veteran's hearing was reported to be normal on whispered voice testing.  The examination reports do not contain auditory threshold findings.

On a VA audiological evaluation in April 2009, the Veteran reported that he has difficulty hearing and that he experiences tinnitus.  He stated that he was exposed to jet engine noise and flight line noise during service, and that he had not had significant noise exposure after service as a civilian.  On the audiological testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
45
65
80
LEFT
25
35
45
50
60

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 80 percent in the left ear.  The examiner provided a diagnosis of mild to moderate sensorineural hearing loss in the right ear and mild to moderately severe sensorineural hearing loss in the left ear.  The examiner noted that the Veteran's service medical records did not contain any audiometric data.

In October 2009, private audioprosthologist P. J. W., stated that a hearing test showed that the Veteran had moderate to serious sensorineural hearing loss.

In the July 2010 Travel Board hearing, the Veteran reported that he did not experience tinnitus or difficulty hearing before entering service.  He stated that his service duties working on aircraft on the flight line required him to be around jet engines.  He recalled that after exposure to the engine noise his ears would ring for a long time.  He indicated that over the course of his service the tinnitus became fairly constant.  He reported that his post-service employment in business management did not expose him to loud noises.  He stated that he noticed difficulty hearing within a few years after service.  He related that his tinnitus caused him difficulty enjoying music or being around crowd noise.

In December 2010, the Board asked the Veterans Health Administration (VHA) to have a medical expert review the Veteran's claims file and provide an opinion as to the likelihood that his current hearing loss and tinnitus were related to his service.  A VHA otolaryngologist reviewed the file, and provided an opinion in February 2011.  The physician stated that close exposure to jet engines would be expected to result in hearing loss.  The physician stated that the Veteran's description of noticing hearing loss and tinnitus within a few years after the noise exposure was consistent with the typical results of such exposure.  The physician also noted that the hearing loss at low frequencies that was shown in the Veteran's 2009 audiogram was consistent with the typical history of noise-induced hearing loss.  The physician provided the opinion that it was more likely than not that the Veteran's hearing loss and tinnitus were due to his noise exposure during service.

The Veteran has hearing impairment that is a disability for VA purposes.  The Veteran is competent to report his duties and noise exposure during service, as wellas the tinnitus and hearing difficulty that he experienced beginning during service or soon after service.  The Board finds that his accounts are consistent and credible.  The otolaryngologist who reviewed the Veteran's file opined that it is more than likely that the Veteran's hearing loss and tinnitus are related to the noise exposure during his service.  The Board concludes that the record supports service connection for bilateral hearing loss and for tinnitus, and the appeal is thus granted in full.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


